FILED
                             NOT FOR PUBLICATION                             MAR 26 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RODNEY E. DAVIS,                                  No. 08-15886

               Plaintiff - Appellant,             D.C. No. 2:06-CV-01425-KJD-RJJ

   v.
                                                  MEMORANDUM *
S. CRAWFORD; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Nevada
                      Kent J. Dawson, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Rodney E. Davis, a Nevada state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PDM/Research
administrative remedies pursuant to the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de

novo the district court’s dismissal for failure to exhaust, and for clear error its

factual determinations, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and

we affirm.

       The district court properly dismissed the action because Davis did not

complete the Nevada Department of Corrections prison grievance process prior to

filing suit. See Woodford v. Ngo, 548 U.S. 81, 93-95 (2006) (holding that “proper

exhaustion” under § 1997e(a) is mandatory and requires adherence to

administrative procedural rules); see also Griffin v. Arpaio, 557 F.3d 1117,

1120-21 (9th Cir. 2009) (concluding that inmate grievance cannot serve to exhaust

administrative remedies where it fails to “‘alert[ ] the prison to the nature of the

wrong for which redress is sought’”) (citation omitted).

       Davis’s remaining contentions are unpersuasive.

       AFFIRMED.




PDM/Research                                2                                     08-15886